Citation Nr: 0932403	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA). This decision, in pertinent part, 
denied service connection for hearing loss and tinnitus.

In April 2009, the Veteran presented testimony during a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was apparent during active service or developed as a result 
of an established event, injury, or disease during active 
service.

3.  The evidence of record does not demonstrate tinnitus was 
apparent during active service or developed as a result of an 
established event, injury, or disease during active service.




CONCLUSIONS OF LAW


Hearing loss was not incurred in or aggravated by active 
service, and incurrence of sensorineural hearing loss is not 
presumed.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2008).  

Tinnitus was not incurred in or aggravated by active service, 
and incurrence of tinnitus is not presumed.  See 38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claims.  It 
also includes notification provisions.  This information was 
provided to the Veteran by correspondence in February 2005.  
The letter informed the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service medical records and all 
relevant VA audiological treatment and examination records 
showing the state of his claimed hearing loss and tinnitus 
have been obtained and associated with the claims file.  
Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice to these matters was provided in March 2006.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss ), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.   Hensley, 5 Vet. App. 
at 159.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background 

The Veteran's DD Form 214 reflects that he served in Vietnam 
for approximately one year.  His military occupational 
specialty was as an infantryman.  He was awarded the combat 
infantryman's badge, indicative of combat exposure.  

Service treatment records are silent for any complaints or 
findings relating to hearing loss or tinnitus.  A pre-
induction medical examination dated April 1966 reported 
normal ears, and hearing acuity on whispered voice testing 
was reported as 15/15 bilaterally.  It should be noted that 
prior to November 1, 1967, service departments used ASA units 
to record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded during the Veteran's pre-
induction audiogram, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  The results are 
recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
April 1966
(Pre-ind)
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10(0)
5 (10)

LEFT
-5 (10)
-5 (5)
-10 (0)
5(15)
-5 (0)

In a May 1968 separation examination, the examiner noted 
normal ears.  A separation audiogram revealed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
-5
0
0
-
10

Thereafter, there are no  records in the Veteran's claims 
folder prior to 2005 regarding a hearing loss.

During a post-service April 2005 VA audiology examination, 
the Veteran reported having hearing loss in both ears that he 
noticed about two or three years prior.  He also reported 
having a constant, bilateral ringing tinnitus starting with 
an unknown date.  Upon questioning, the Veteran stated that 
he did not remember the tinnitus during the military and that 
he fist noticed the ringing after military service.  The 
Veteran reported that he worked in infantry without hearing 
protection during his active service.  He told the examiner 
that he had worked in construction with hearing protection 
for ten years following service.  He also related that he had 
hunted for many years without hearing protection.  The VA 
audiogram revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
50
60
LEFT
20
15
35
60
55

Further, a 96 percent speech recognition score for the right 
ear and a 96 percent speech recognition score for the left 
ear were reported in the April 2005 examination.  The 
examiner remarked that audiometric test results indicated a 
mild rising to normal sloping to moderately-severe 
sensorineural loss for the right ear and a normal to 
moderately-severe sensorineural loss for the left ear.  The 
examiner also noted that speech recognition abilities were 
excellent for both ears.  It was the opinion of the 
audiologist that the Veteran's hearing loss and tinnitus are 
less likely than not related to noise exposure in the service 
and more likely than not related to civilian occupational and 
recreational noise exposure.  

Correspondence dated September 2005 from K. K., a private 
audioprosthologist and research director, reported that the 
Veteran presented with recent (past several years) hearing 
loss.  Mr. K. stated that the Veteran's audiologic pure tone 
test results indicated a binaural sensorineural loss with no 
evidence of a conductive component.  Reported findings showed 
bilateral hearing loss for VA compensation purposes.  The 
audioprosthologist opined that the Veteran's military service 
would be an early factor that contributed to the Veteran's 
current hearing loss, as well as working in construction 
after leaving the military, and recreational practice with 
firearms.  Mr. K. also noted the Veteran's separation 
audiogram, which showed normal hearing at the time, but 
according to the examiner, the audiogram only offered 
evidence that the Veteran did not have a substantial and 
immediate loss.  The audioprosthologist related that hearing 
loss often shows up many years after the initial damage takes 
place.  He added that the Veteran's additional overexposure 
is cumulative but cannot account for the full extent of the 
loss.

In correspondence dated January 2006, K. K. stated that upon 
reviewing the Veteran's medical records and current 
audiometric tests to-date, it was the professional's opinion 
that the Veteran's bilateral, sensorineural hearing loss was 
directly linked to the noise exposure experienced while in 
the military.  The audioprosthologist analyzed data, 
including the May 1968 separation audiogram, and felt that a 
preponderance of the data made it clear that it is at least 
as likely as not directly related to the Veteran's period of 
service and his exposure to noises at that time which were 
loud enough to cause a noise-induced hearing loss and his 
current tinnitus.  Specifically, K. K. noted a permanent 
threshold shift, incurred during the Veteran's time of 
service which was noise-induced and stated that the available 
auditory records indicate that the Veteran suffered a 
permanent threshold shift in the left ear of 10 to 15 
decibels and 15 to 30 decibels in the right ear.  It was 
further opined that these threshold shifts along with the 
evidence for an existing acoustic trauma notch would 
unquestionably include permanent cochlear damage and that 
this cochlear damage provided a reasonable expectation of 
future hearing impairment and the emergence of tinnitus. 

In February 2006 a VA audiologist provided a medical opinion 
at the request of the RO to address conflicting opinions 
provided by the VA audiologist dated in April 2005 and by the 
private audioprosthologist dated in January 2006.  The VA 
audiologist reviewed the Veteran's claims file, including the 
previous conflicting opinions and examinations.  The 
audiologist stated that it was her opinion that given hearing 
well within the normal limits on the exit examination, that 
the current hearing loss was less likely due to military 
noise exposure.  She remarked that it was generally believed 
that noise-induced hearing loss does not have a delayed onset 
nor does it spontaneously progress as a result of the 
original noise exposure once that noise exposure ceases.  She 
reported that her opinion was supported by a recent study 
entitled, "Noise and Military Service: Implications for 
Hearing Loss and Tinnitus" by the Institute of Medicine for 
the National Academies (pages 203 to 204).  

The VA audiologist asserted that she did not agree with many 
of the assertions and assumptions in K. K's letters.  She 
stressed that the Veteran had hearing well within normal 
limits on the exit physical and pointed to the Veteran's own 
report that his tinnitus began after military service.  The 
audiologist further opined that any progression of the 
condition after military service was not believed to be due 
to military noise exposure.

In a February 2006 DRO hearing, the Veteran stated that he 
did not seek medical attention for his hearing loss until 
many years after service.  He reported that he was first 
advised by a nurse to get his hearing tested in late 2002.  
The Veteran related that he had not had an actual audio test 
done until 2005.  The Veteran further reported that he 
noticed ringing in his ears and did not know if it was 
constant during active service, but stated that it was more 
prevalent as he aged.  He remembered having ringing in his 
ears during service for a few days or some amount of time 
after bombs were dropped but he did not seek medical 
attention.  

In a private treatment note dated May 2006, the Veteran 
reported worsening hearing over many years with some ringing 
in his ears to S. G. R., M.D.  An audiogram was performed and 
reviewed, which Dr. R. felt showed a significant neurosensory 
hearing loss in the higher frequencies.  The audiogram was 
not associated with the claims file.  Dr. R. diagnosed the 
Veteran with high-frequency neurosensory hearing loss in both 
ears bilaterally and opined that the Veteran's hearing loss 
is as least as likely as not related to noise exposure he 
experienced while on active duty in the Army.

In a private audiological consultation from April 2007, the 
Veteran underwent a routine otoscopy which K. B. W., the 
examining audiologist, found to be unremarkable.  Pure tone 
audiometry was performed and showed normal hearing through 
2000 Hertz, dropping to a moderate high frequency hearing 
loss bilaterally.  Speech reception thresholds were obtained 
at 15 decibels and at 5 decibels and the right and left ears 
showed good agreement with the pure tone averages.  When 
speech was delivered at 65 decibels (slightly louder than 
normal conversational loudness), his speech discrimination is 
good bilaterally (96 percent for the right ear and 84 percent 
for the left ear).  The total audiometric configuration was 
reported as consistent with a moderate high frequency hearing 
loss in both ears.  The pure tone averages were reported as 
13.75 for his right ear and 10.00 for his left ear.

The audiologist reported that the Veteran had a 0 percent 
handicap for both ears, leaving a binaural handicap of 0 
percent.  She also felt the Veteran demonstrated hearing 
within normal limits through 6000 Hertz in each ear.  The 
audiologist opined that a moderate high frequency hearing 
loss existed, which was as likely as not to be related to the 
noise exposure the Veteran experienced during his military 
service.

The Veteran testified that he worked in the maintenance 
department at a chemical corporation, worked in construction, 
and engaged in recreational activities like hunting in an 
April 2009 Travel Board hearing.  The Veteran claimed that 
while working construction, he was required to wear hearing 
protection mandated by the labor union.  He attributed his 
hearing loss and tinnitus to noise exposure during active 
service, specifically bombs going off and artillery firing.

Analysis

The Board has considered the Veteran and his representative's 
contentions that his current bilateral hearing loss and 
tinnitus are a result of noise exposure during active 
service, but finds that service connection for these 
disabilities is not warranted because there is no persuasive 
evidence suggesting a connection between his current 
disabilities and an injury or disease during service, nor is 
there any evidence to document any hearing loss or tinnitus 
for many years after service.

The Board notes that the first documented evidence of hearing 
loss and tinnitus was in April 2005, more than 37 years after 
the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board also notes that the April 2005 VA audiology 
examination, private memorandums from Mr. K. K. dated 
September 2005 and January 2006, the February 2006 VA medical 
opinion, private treatment note dated May 2006 from Dr. S. G. 
R., and private audiological consultation with K. B. W. from 
April 2007 contain opinions regarding the relationship 
between the Veteran's bilateral hearing loss and tinnitus 
with events or injuries during active service.  However, the 
memorandums supplied by K. K. are of little probative value 
because the nexus opinion was based on a threshold shift 
between the Veteran's pre-induction and separation 
audiograms.  Both audiograms that K. K. referred to did not 
meet the requirements for hearing loss for VA compensation.  
The private audiologists' medical opinion from Dr. S. G. R. 
is of little probative value because he did not discuss any 
of the Veteran's post-service employment and hobbies, nor did 
he consider the time period of more than 30 years from 
service in which the Veteran did not complain of or seek 
treatment for any hearing problems.  The treatment note from 
private audiologist K. B. W. is also of little probative 
value because she based her opinion solely on what she 
determined was a significant threshold shift between the 
April 2007 audiogram and an indecipherably dated audiogram.  

In comparison, the April 2005 VA examiner's medical opinion 
was supported by a review of the entire claims file; 
diagnostic testing and physical examination of the Veteran; 
and the passage of time itself, whereby the Veteran worked 
construction, hunted, and went about his daily life without 
complaint or treatment of any hearing problems for more than 
35 years.  Another VA audiologist's February 2006 medical 
opinion was supported by a review of the Veteran's claims 
file and audiology literature published by the Institute of 
Medicine of the National Academies.  Therefore, the Board 
finds that the VA medical opinions are persuasive, and the 
claim for service connection for hearing loss and tinnitus 
must be denied because they were not shown to be caused or 
aggravated by military service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion).

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish 
service connection claims on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current bilateral hearing loss and 
tinnitus disabilities are associated with noise exposure 
during military service, the claims turn on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for recurrent tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


